Title: Card to the Public, 23 September 1742
From: Franklin, Benjamin
To: 


It being asserted in a printed Paper, directed to the Freeholders of Pennsylvania, that the Assembly had concealed the State of the publick Accounts from the People, by artfully deferring the Publication of their Minutes, in order to prevent a Detection of some suppos’d Mismanagement of the publick Money; I think I owe this Justice to that Honourable House, as to declare, that I have had the Minutes in my Hands for Publication ever since the Adjournment; that I receiv’d no Directions from the House to delay it, nor the least Intimation from any Member, that such Delay would be agreeable; that no Person has been refus’d a Sight of them, and that the sole Cause of the Delay was my Desire of first finishing the Body of Laws, the Minutes being very little enquired after.
B. Franklin
